DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed July 12, 2021. 
Claims 1, 3, 9, 10, 15 and 16 have been amended.  
Claims 17-20 have been added.
Claims 1-20 are now pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to a flexible-Ethernet (Flex-E) data processing method, the prior art of record teaches acquiring a to-be-switched first client service flow, wherein the first client service flow is a service flow suitable for transmission on a flexible Ethernet, performing rate adaptation and sending timing information in Flex-E overhead for a service, circuit switching capabilities of Flex-E to enable clock synchronization across subnetworks (routing domains), and serial streaming of encoded blocks, as may be seen in Watford et al, European Patent Application Publication No. 3113502 A1 (e.g., FIGS. 1, 16-17, 23; ¶ [0012] [0014] [0017] [0021] [0023] [0027] [0058] [0105]-[0109] [0114] [0116] [0120] [0135]-[0137] [0150] [0154]).

The prior art of record fails to disclose individually or in combination, or render obvious the limitations performing first rate adaptation from a source clock domain to a target clock domain on the first client service flow to obtain a second client service flow that matches the target clock domain, wherein the target clock domain comprises a switching circuit clock domain; and performing serial-to-parallel conversion on the second client service flow in the target clock domain to obtain a parallel client slot flow, wherein the parallel client slot flow includes a plurality of parallel slots having a same bandwidth capacity.
Claims 2-8, dependent from claim 1, are also allowed. 
Regarding independent Claim 9, directed to a switching device, the prior art of record similarly teaches acquiring a to-be-switched first client service flow, wherein the first client service flow is a service flow suitable for transmission on a flexible Ethernet, performing rate adaptation and sending timing information in Flex-E overhead for a service, circuit switching capabilities of Flex-E to enable clock synchronization across subnetworks (routing domains), serial streaming of encoded blocks, as may be seen in Watford as may be seen in Watford (see above citations), and a source clock domain and target clock domain to send a signal, such that a particular service flow is 
The prior art of record fails to disclose individually or in combination, or render obvious the limitations perform first rate adaptation from a source clock domain to a target clock domain on the first client service flow to obtain a second client service flow that matches the target clock domain, wherein the first client service flow and the source clock domain are located in a same first clock domain, wherein the target clock domain comprises a switching circuit clock domain, and wherein the second client service flow and the switching circuit clock domain are located in a same second clock domain; and perform serial-to-parallel conversion on the second client service flow in the target clock domain to obtain a parallel client slot flow.
Claims 10-16, dependent from claim 9, are also allowed. 
Regarding independent Claim 17, directed to a non-transitory computer-readable storage media, the prior art of record similarly teaches acquiring a to-be-switched first client service flow, wherein the first client service flow is a service flow suitable for transmission on a flexible Ethernet, performing rate adaptation and sending timing information in Flex-E overhead for a service, circuit switching capabilities of Flex-E to enable clock synchronization across subnetworks (routing domains), serial streaming of encoded blocks, as may be seen in Watford (see above citations), and a source clock domain and target clock domain to send a signal, such that a particular service flow is associated with a clock domain, as may be seen in Erickson, Kominakis, Kulick, and Tang (see above citations).
performing first rate adaptation from a source clock domain to a target clock domain on the first client service flow to obtain a second client service flow that matches the target clock domain, wherein the target clock domain comprises a switching circuit clock domain; and performing serial-to-parallel conversion on the second client service flow in the target clock domain to obtain a parallel client slot flow, wherein the parallel client slot flow includes a plurality of parallel slots having a same bandwidth capacity. 
Claims 18-20, dependent from claim 17, are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471